Citation Nr: 0838760	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran was exposed to noise during active service.  

2. Hearing impairment for VA compensation purposes was not 
demonstrated until several decades following separation from 
active service; the weight of the competent evidence does not 
show that the veteran's currently-diagnosed hearing loss is 
causally related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for hearing loss.  The veteran contends 
that his hearing loss is due to exposure to acoustic trauma 
from artillery fire onboard ships in the Navy.  

Based on all of the above, the Board concludes that the 
veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure, even if not occurring 
during combat, are not inconsistent with the circumstances of 
his service.  In this regard, information on file from the 
Internet indicates that the ship on which the veteran served, 
the U.S.S. Paricutin, was at times in the coastal waters of 
Korea, re-arming warships, but does not state that the ship 
engaged in direct combat activities with the enemy.  See 
38 U.S.C.A. § 1154(a) and (b).  

Having determined that the veteran was exposed to noise 
during service, the Board must now consider whether the 
currently diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below. 

Examination for enlistment into the Navy reserves in January 
1951 found that the veteran hearing acuity was 15/15 in each 
ear.  On examination in September 1951 for recall to active 
duty his hearing of the whispered voice was 15/15 in each ear 
and it was noted that for the past three years he had had 
mild seasonal hay fever which was not considered 
disqualifying.  On examination for release from active duty 
in September 1953 his hearing of the whispered voice was 
15/15 in each ear.  He was not afforded audiometric testing 
during active service and the service treatment records are 
negative for complaints, signs, symptoms, history or 
treatment for hearing loss.  

In evaluating the above findings, it is noted that 38 C.F.R. 
§ 3.385 defines when impaired hearing will be considered a 
"disability" for the purposes of applying the laws 
administered by VA. 

The regulations provide that hearing loss will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

It is further noted that there can be clinically recognized 
hearing loss that does not rise to the level of "impaired 
hearing" for VA compensable purposes.  Specifically, the 
Veterans Claims Court held that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

Although the veteran was exposed to noise during active 
service, the overall evidence of record does not support the 
conclusion that his current hearing loss is causally related 
to such exposure.  Indeed, following separation from service, 
there is no documentation of hearing loss until several 
decades later.  In this vein, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

The Board acknowledges the veteran's statements that he had 
decreased hearing since his active service, as recently 
related in April 2006 to Dr. Farr.  The Board notes that he 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the veteran's assertions of a 
continuity of hearing loss since active service are not 
persuasive.  Indeed, while acknowledging his post-service 
noise exposure, there are still no complaints or treatment 
for hearing loss from 1953 until at least when he first 
sought evaluation or treatment which was apparently in 2004 
or 2005.  

Overall, the absence of documented complaints or treatment 
for decades following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements. 

A report of audiometric testing from the Hershey-Adams 
Hearing Aid Center reflects that the veteran had threshold 
levels of 40 decibels or higher at 2000, 3000, and 4000 Hertz 
in each ear.  The copy on file does not reflect the year that 
the study was conducted but the Board notes that the RO's 
request for release of those records asked for records in 
2004 and 2005.  

With respect to a competent medical opinion causally relating 
the current hearing loss to active service, the April 2006 
statement from Dr. Farr reflects that the veteran reported 
having had decreased hearing for the past 55 years, together 
with a deceased sense of smell and nasal congestion for the 
past 2 years.  He related having worked in the Navy as a 
gunner around 3 inch guns without hearing protections but now 
used hearing aids.  Audiometric testing revealed a bilateral 
moderate to severe sensorineural hearing loss with a speech 
reception threshold of 40 decibels on the right and 60 
decibels on the left.  Speech discrimination was 100 percent 
on the right and 96 percent on the left.  The physician 
stated that the hearing loss "seems to be related to his 
acoustic trauma related to 3 [inch] guns when he was in the 
Navy."  

However, a VA examiner in January 2006 reached the opposite 
conclusion.  At that time it was noted that the veteran 
rarely used his hearing aids.  It was noted that during 
service he had been an electrician and that his battle 
station was with the 3 inch guns.  He denied head injury or 
ear trauma during service during active duty.  His post 
service occupations had been as a longshoreman for 23 years 
during which he had not used much hearing protection.  He had 
been involved in coal storage for 20 years, off and on.  He 
had also engaged in hunting for years.  He denied having 
tinnitus.  

The January 2006 VA audiometric testing revealed the 
veteran's threshold levels at 1000, 2000, 3000, and 4000 
Hertz were 40 decibels or above in each ear, with 
discrimination ability of 88 percent in the right ear and 92 
percent in the left.  

The examiner, after reviewing the claim file and noting that 
results of whispered voice testing during service, concluded 
that based on the veteran's extremely limited in-service 
noise exposure, no documented complaints of hearing loss 
during service and, normal results of whispered voice testing 
during service that the current hearing loss was less likely 
than not related to or caused by his military service and 
more likely than not to be caused by or related to his 
occupational noise exposure.  

The Board notes that the weight of a medical opinion is 
diminished where it is ambivalent or is based on an 
inaccurate factual premise.  Other factors for consideration 
are whether there was a specific medical reasoning, the 
thoroughness and detail of the opinion, and access to the 
veteran's claims file.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Furthermore, the Board also 
notes that the Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of treating 
physicians.  See Chisem v. Brown, 8 Vet. App. 374 (1995). 

Unlike the opinion of Dr. Farr which was based upon a history 
related by the veteran and without consideration of post-
service exposure to acoustic trauma, the 2006 VA opinion was 
reached following a review of the claims folder and also 
considering the veteran's post-service exposure to acoustic 
trauma.  Specifically, Dr. Farr did not report or consider 
the veteran's postservice history of acoustic trauma nor the 
normal whispered voice testing or absence of complaints of 
hearing loss during service.  Moreover, the 2006 VA opinion 
was accompanied by a clear rationale; whereas, Dr. Farr's 
opinion was ambivalent stating that the current hearing loss 
"seems to be related" to inservice acoustic trauma.  For 
these reasons, the VA medical examiner's opinion is found to 
be highly probative and of greater probative value than the 
ambivalent opinion of Dr. Farr.  

The Board acknowledges the veteran's express or implied 
contention to the effect that he either wore ear protection 
while performing his civilian job or was exposed to little 
post-service acoustic trauma.  Nevertheless, the VA examiner 
found that occupational and other postservice noise exposure 
was evident.  

The veteran himself believes that his current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  Such is not the 
case here.  

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 
percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Rather, in April 2006 the 
veteran reported, in response to the March 2006 Dingess 
notice from the RO, that he had no other information or 
evidence to give to VA to substantiate his claim.   

With respect to the Dingess requirements in a March 2006 RO 
letter, an attachment to the April 2006 statement of the 
case, and also an attachment to the June 2006 supplemental 
statement of the case, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
postservice clinical records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records, his very recent post-service clinical 
reports of private treatment and examination.  He was 
afforded a VA examination in January 2006 for the purpose of 
determining whether there was a nexus between his inservice 
noise exposure and his current hearing loss.  Also, in his 
initial claim for service connection received in May 2005 he 
did not report having any postservice treatment for hearing 
loss.  A March 2006 Report of Contact reflects that that the 
Spokane, Washington, VA Medical Center had not records of 
treatment of the veteran.  Moreover, his statements in 
support of his claim are of record.  

The Board has carefully reviewed such statements and 
concludes that the veteran has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


